DARDEN, Judge
(concurring in the result) :
I view the examples of “commence*303ment of action with a view to trial” contained in paragraph lid of the Manual for Courts-Martial, United States, 1951, as being illustrative rather than exclusive.1
If the accused had been confined in this case there is no question that jurisdiction would have attached and continued. Confinement would have invoked the operation of provisions in the Uniform Code of Military Justice bearing on speedy trial. Because confinement was not considered necessary, jurisdiction was not lost. The interrogation and the administrative hold indicated the accused was likely to be tried by court-martial. United States v Rubenstein, 7 USCMA 523, 22 CMR 313 (1957).
The period between the original discharge date and the start of trial was longer than what I ordinarily would consider reasonable. But the accused had participated in a complicated scheme to defraud the Government and the Government elected to try the accomplices first in order to use them as witnesses for the prosecution. I am satisfied the Government pursued the case with reasonable diligence.

 “Jurisdiction having attached by commencement of action with a view to trial — as by apprehension, arrest, confinement, or filing of charges — continues for all purposes of trial, sentence, and punishment. If action is initiated with a view to trial because of an offense committed by an individual prior to his official discharge — even though the term of enlistment may have expired — he may be retained in the service for trial to be held after his period of service would otherwise have expired.” Paragraph lid, Manual for Courts-Martial, United States, 1951.